 286304 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel in his exceptions argued that the recommended Orderwas inappropriately narrow in that it referred to only one of the Union's two
requests for information that the judge concluded should be satisfied. That re-quest is attached here and to his decision as ``Appendix A.'' We modify that
Order, as described below, to require the Respondent also to provide the infor-
mation sought in the Union's other request, which is attached hereto as ``Ap-
pendix B.'' We shall, sua sponte, further modify the Order to require the Re-
spondent to engage in effects bargaining as well as to cease and desist from
refusing to engage in such bargaining.Chafin Coal Company and District 17, United MineWorkers of America. Case 9±CA±26744August 23, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn April 26, 1991, Administrative Law Judge Hu-bert E. Lott issued the attached decision. The General
Counsel filed exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and has decided to af-
firm the judge's rulings, findings, and conclusions and
to adopt the recommended Order as modified.1ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Chafin
Coal Company, Huntington, West Virginia, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Refusing to furnish information requested byDistrict 17, United Mine Workers of America which is
relevant and necessary to performance of the Union's
duties as exclusive representative of the Respondent's
employees.''2. Substitute the following for paragraph 2(a).
``(a) Furnish the information requested by the Unionin Appendices A and B attached hereto.''3. Add the following as paragraph 2(b) and reletterthe subsequent paragraphs accordingly.``(b) On request, engage in effects bargaining withthe Union.''4. Substitute the attached notice marked ``AppendixC'' for the administrative law judge's notice marked
``Appendix B.''APPENDIX AUNITEDMINEWORKERSOFAMERICA
CHARLESF
. DONNELLYLEGALDEPARTMENT
GENERALCOUNSEL
1300KANAWHABOULEVARDE
.POSTOFFICEBOX1313
CHARLESTON, WESTVIRGINIA25325
(304)346
±0341MAY1
, 1989John Rollins, EsquireLewis, Ciccarello & Friedberg
P. O. Box 1746
Charleston, West Virginia 25326Re: Chafin Coal CompanyDear John:During the course of our April 27, 1989 meeting whereinthe union and representatives of Chafin Coal Company dis-
cussed resolutions of several outstanding issues, such as the
satisfaction of certain grievances and arbitration cases, the
NLRB case, unpaid medical bills, and the effects of Chafin's
decision to no longer engage in the active mining of coal,
you indicated that Chafin was in the process of some sort of
transaction with Okemo Corporation which would change the
complexion of our future negotiations. In response to ques-
tions from the union, you were not able to provide any fur-
ther details and requested that further discussions on this
point be deferred pending further consultation with your cli-
ent.As we indicated, this is to formalize the union's requestfor information concerning the transaction between Chafin
and Okemo Corporation or any other relevant company. The
requests are as follows:(1) Please provide complete copies of any contract(s),agreement(s) or letter(s) of intent to enter into any contract(s)
or agreement(s) with Okemo Corporation or any other com-
pany regarding or contemplating a transfer of any interest,
whether that contract is executory or not, in any producing
or processing facilities, operations, lands or equipment.(2) What date(s) were the contract(s), agreement(s) or let-ter(s) of intent to enter into any contract(s) or agreement(s)
referred to in question 1 above executed?(3) If said contract(s), agreement(s) or letter(s) of intent toenter into any contract(s) or agreement(s) are prospective or
executory in nature, when do they take effect and what con-
ditions precedent, if any, must be satisfied before the transfer
is effective?(4) Provide the names of all signatories to said agree-ment(s), contract(s) or letter(s) of intent to enter into any
contract(s) or agreement(s), and list the addresses, phone
numbers and officers of each entity represented by a signa-
tory.(5) Provide the names, addresses, telephone numbers andtitles of the person(s) signing on behalf of each signatory
company.(6) Detail all payments, royalty provisions, promises, andany other forms of consideration offered in exchange for the
transferred lands, producing or processing facilities, oper-
ations or equipment.(7) Produce any language in said contract(s) or agree-ment(s) pertaining to any aspect of labor relations, the Na-
tional Bituminous Coal Wage Agreement, your obligations
thereunder, or the United Mine Workers of America. 287CHAFIN COAL CO.(8) Please provide the name(s) and title(s) of the person(s)who prepared or provided the answers to the above informa-
tion requests.Your prompt, detailed and thorough response to the aboveinformation requests will be appreciated. Please forward your
answers within five (5) days of your receipt of this letter to
me at the above noted address.Should you have any questions concerning the above re-quests for information, feel free to call me at your earliest
convenience.Very truly yours,Charles F. DonnellyCFD:pjecc - Bob PhalenMike Browning
Clarence Evans
Harold Porter
Lannie Maynard
Boyd Vance
Lee DossAPPENDIX BUNITEDMINEWORKERSOFAMERICA
CHARLESF
. DONNELLYLEGALDEPARTMENT
GENERALCOUNSEL
1300KANAWHABOULEVARDE
.POSTOFFICEBOX1313
CHARLESTON, WESTVIRGINIA25325
(304)346
±0341MARCH14
, 1989John Rollins, EsquireLewis, Ciccarello & Friedberg
P. O. Box 1746
Charleston, West Virginia 25326Re: Chafin Coal CompanyDear John:This is to acknowledge your letter dated March 10, 1989,regarding the need to reschedule our meeting. Although I had
hoped to wrap up the outstanding issues between the parties
as soon as possible, I fully understand the conflicting de-
mands of a busy schedule and am not opposed to a resched-
uling. Accordingly, this is to request that you kindly advise
of dates for which you and/or your client are available to
meet with the union.On another note and in order to update our information sothat our discussions are based on current information, this is
to request that you kindly provide me with a list of all con-tract miners, leasees or licensees presently conducting or
having the right to conduct mining and related operations on
Chafin's coal lands in Logan County. I also request copies
of any other relevant mining contracts, lease arrangements or
licensee agreements for these companies.Thank you for your prompt attention to both these matters.Very truly yours,Charles F. DonnellyCFD:pjecc - Bob PhalenMike BrowningHarold Porter
Lannie Maynard
Boyd Vance
Lee Doss
Neil DingessAPPENDIX CNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to furnish information re-quested by the Union, District 17, United Mine Work-
ers of America, which is relevant and necessary to the
performance of the Union's duties as the exclusive bar-
gaining representative of our employees.WEWILLNOT
refuse to engage in effects bargainingwith the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
furnish the information previously re-quested by the Union on March 14 and May 1, 1989.WEWILL
, on request, engage in bargaining with theUnion about the effects on unit employees of our deci-
sion to cease direct mining operations.CHAFINCOALCOMPANYDamon Harrison Jr., Esq., for the General Counsel.John A. Rollins, Esq. (Lewis, Ciccarello and Friedburg), ofCharleston, West Virginia, for the Respondent.Karen Hamrick, Esq., of Charleston, West Virginia, for theRespondent.DECISIONSTATEMENTOFTHE
CASEHUBERTE. LOTT, Administrative Law Judge. This casewas heard at Huntington, West Virginia, on December 19,
1989, on an unfair labor practice charge filed on August 21,
1989, by District 17, United Mine Workers of America (the
Union) against Chafin Coal Company (Chafin) and on a
complaint issued on October 5, 1989, alleging failure to fur-
nish information and refusal to bargain over effects in viola-
tion of Section 8(a)(1) and (5) of the Act.The parties were afforded an opportunity to be heard, tocall, to examine and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of hearing briefs
have been received from the parties. 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On the entire record and based on my observation of thedemeanor of the witnesses, and in consideration of the briefs
submitted, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company is a corporation with its principal place ofbusiness in Huntington, West Virginia, where it is engaged
in the business of buying, processing, and shipping of coal.
The parties stipulated that during 1987 and 1988, Respondent
sold coal and other materials valued in excess of $50,000 to
other entities engaged in interstate commerce within the
meaning of Section 2(2), (6), and (7) of the Act, who, in
turn, shipped the coal and materials directly to points outside
the State of West Virginia. The parties further stipulated that
up until late April 1989, Respondent was engaged in the
buying and selling of coal. During that period of time, Re-
spondent sold coal valued in excess of $50,000 to other em-
ployers and entities engaged in interstate commerce withinthe meaning of Section 2(2), (6), and (7) of the Act, who,
in turn, shipped the coal directly to points outside the State
of West Virginia.Based on the stipulations, I find that the Company is anemployer engaging in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. Respondent admits, and I
find, that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. UNFAIRLABORPRACTICES
Respondent and the Union were signatory to the NationalBituminous Coal Wage Agreement covering the period from
January 1, 1984, to February 1, 1988.Article IA Section (a)Ð(work jurisdiction) provides inpertinent part:The production of coal, including removal of over-burden and coal waste, preparation, processing and
cleaning of coal and transportation of coal (except by
waterway or rail not owned by Employer), repair and
maintenance work normally performed at the mine site
or at a central shop of the employer and maintenance
of job piles and mine roads, and work of the type cus-
tomarily related to all of the above shall be performed
by classified employees of the employer covered by
and in accordance with the terms of this agreement.Section (b) excludes all coal inspectors, weigh bosses atmines where men are paid by the ton, watchmen, clerks, en-
gineering and technical employees and supervisors from the
unit.Section (g) of this article forbids contracting out of certaintypes of work.Section (h) of this article entitled ``Leasing, Subleasingand Licensing Out of Coal Lands'' provides:(1) The employers agree that they will not lease,sublease or license out any coal lands, coal producing
or coal preparation facilities where the purpose thereof
is to avoid the application of this agreement or any sec-
tion, paragraph or clause thereof.Licensing out of coal mining operations on coallands owned or held under lease or sublease by any sig-
natory operator hereto shall not be permitted unless the
licensing out does not cause or result in the layoff of
employees of the employer.(2) For purposes of lawfully preserving and protect-ing job opportunities for the employees working or laid
off from a particular operation covered by this agree-
ment, and to insure that work opportunities are not
eliminated by lease or license arrangements, the em-
ployer agrees that it will not lease, sublease or license
out coal mining operations which at any time were in
operation by that employer and covered by this agree-
ment, unless the conditions set forth in the following
paragraph are satisfied:Leasing, subleasing or licensing out of coal miningoperations covered by this agreement shall be permitted
where the lessee licensee agrees that all offers of em-
ployment by such lesseeÐlicensee shall be made (on
the basis of mine seniority) to the employer's classified
and laid off employees at the mine who have not se-
cured regular employment at any other operation of the
Employer covered by this Agreement, if such employ-
ment at the leased, subleased or licensed out operation
is for jobs of the nature covered by this agreement, and
if such employees are qualified for such jobs. The les-
seeÐlicensee shall not required to make more than one
such offer of employment to each such employee.Article XVII (seniority) contains provisions for layoff, re-call, job bidding, etc. Section (h) under this article provides
that signatory companies in coal producing divisions thereof,
and wholly owned and controlled coal producing subsidiaries
and wholly owned and controlled coal producing affiliates,
shall be treated as one and the same employer for panel
rights purposes.Article XX (health and retirement benefits) contains provi-sions governing employee insurance and pension benefits.Between October 1984 and January 31, 1988, the Unionfiled many grievances against Chafin, most of which related
to the recall rights of former Chafin employees at the con-
tractors working on Chafin coal lands. They involve the issue
of contractors not hiring panel employees in accordance with
the contract provisions and single employer, alter ego issues.
Some of these grievances went to arbitration and were later
upheld by the District Court and the Fourth US Circuit Court
of Appeals. One arbitration case decided in 1986 found that
Chafin and a contractor were a single employer and therefor
violated the contract by not offering employment first to the
Chafin panel employees. Many of these grievances and arbi-
tration awards are still unresolved.In a letter dated October 15, 1987, to the United MineWorkers of America's president Richard Trumka, Respond-
ent's president John Chafin notified the Union that it would
terminate the above agreement on its expiration date. In an-
ticipation of negotiations for a successor contract, Trumka by
letter dated November 12, 1987, requested certain informa-
tion from Respondent.In a letter dated January 28, 1988, from Respondent's at-torney to the Union's attorney, John Rollins, in addition to
suggesting that the parties meet to discuss any outstanding
contract issues caused by Chafin not employing any union 289CHAFIN COAL CO.members since the end of 1986, also stated that the Companyrealized the concern by the Union that, ``its members are
protected to the extent they are employees of any of the
independent companies operating on the site of the premises
owned by Chafin in Logan County, West Virginia.'' Rollins
also stated that he didn't see a, ``time frame problem'' be-
cause all the contractors executed ``me too'' agreements with
the Union.Rollins finally stated:Let me finally advise that to the extent the Unionwishes to engage in collective bargaining or discuss dif-
ferences in regard to employees of such companies,
please do so directly with the principles of those enti-
ties. Chafin does not own, control, have common stock-
holders, have common directors, or management offi-
cers who have centralized control of labor relations or
other ability to act for or in connection with these com-
panies.In any event any issues that may relate to any ofthese matters can be discussed at our meeting ....On February 24, 1988, representatives of the Union andCompany met at Attorney Rollins' office for negotiations.
The Union through Attorney Charles Donnelly stated that
they wanted to negotiate a successor contract but that they
were in no position to make a formal proposal because the
information requested by the Union was never furnished.
Rollins said he would look into the matter but Respondent
was no longer a traditional employer because they weregoing to operate through contract miners like Island Creek
instead of mining coal with its own employees. The meeting
ended with a discussion about settling a large arbitration case
which was on appeal to the the Court of Appeals for the
Fourth Circuit.On March 25, 1988, the Union filed charges againstChafin (Case 9±CA±25257) alleging refusal to furnish infor-
mation. On May 11, 1988, a complaint issued alleging that
on November 23, 1987, and February 24 and March 4, 1988,
the Company refused to furnish information made in request
attached to the complaint. Subsequently, the parties entered
into a settlement agreement which was approved by the Re-
gional Director on September 26, 1988. As part of the settle-
ment, the Company agreed to furnish the requested informa-
tion.In the letter dated February 2, 1989, Donnelly informedRollins of several deficiencies in the Company's responses to
the Union's information request and requested dates so that
the parties could resume negotiations. On February 7, 1989,
Rollins in a letter to Donnelly stated that the Company had
complied with all the Union's requests 3 months ago and be-
cause it hadn't heard anymore, thought the matter was
closed. Rollins further stated that because Chafin had no em-
ployees, ``the relevance of contract negotiations is non-exist-
ent,'' but that the Company would meet with the Union.By letter dated March 14, 1989, Donnelly requested thatRollins furnish the Union with a list of all contract miners'
lessees or licensees conducting mining operations on Chafin
Coal Lands and relevant mining contracts, lease arrange-
ments, or licensee agreements for these companies. Rollins in
a reply letter dated March 19, 1989, stated that he had for-warded the information request to Chafin and would respondshortly.After several letters were sent back and forth, the partiesfinally met on April 27, 1989. At this meeting Donnelly said
they would be engaged in effects bargaining. He identified
several issues that were outstanding between the parties that
needed addressing: An outstanding arbitration case which
had been appealed by Respondent to the Fourth Circuit Court
of Appeals and which affected at least eight other grievances,
unpaid medical bills which were part of the medical insur-
ance grievances, outstanding unfurnished information from
the old charge, and other outstanding grievances.When Donnelly asked Rollins about the status of the Com-pany, Rollins said, ``there is something in the wind that will
change the course of our or complexion of future negotia-
tions.'' Donnelly asked for details and whether Okemo was
in the picture. Rollins said he couldn't discuss it further, that
they should defer that subject and go on to other disputed
issues. The Union caucused and when they returned to the
meetings stated that they would make a formal information
request.After the Union was told that Chafin was no longer a tra-ditional coal mine because it was going to operate through
contractors, Donnelly testified that the Union wanted to pur-
sue job security proposals for some 300 of Respondent's
laid-off employees patterned after the 1988 National Bitu-
minous Coal Wage Agreement. These provisions, if agreed
to, would provide job opportunities for the laid-off employ-
ees with contractors who worked Respondent's coal lands.
Donnelly wanted to negotiate as part of a closure agreementor affects bargaining some job opportunities for laid-off em-
ployees of Chafin.By letter dated May 1, 1989, the Union made a formal in-formation request which is attached to this decision as Ap-
pendix A. The Union through witness Donnelly gave many
reasons it needed the information requested. It wanted to find
out who it might be dealing with in the future instead of
Chafin. It needed the information to formulate bargaining
proposals with regard to job security for laid-off employees.
To determine whether there was any substance to the griev-
ances already filed over contracting out. It needed the infor-
mation in order to determine whether Respondent was oper-
ating as a joint employer or single employer with contractors
as had been found in the past by arbitrators. The information
would help determine what actions the Union might under-
take to preserve bargaining unit employees rights under the
1984 agreement. It would further aide in determining wheth-
er Chafin was dealing at arms' length with its contractors.
Information was further needed to process grievances arising
under the 1984 agreement and to determine whether there
was any successor obligations involved in the contracting,
subcontracting, leasing or licensing by Chafin. Finally, the
Union needed the information to engage in effects bargain-
ing.Many letters were sent by Donnelly to Rollins requestingthe information in Appendix A from May 15, 1989, up to
the filing of the instant charge. Respondent did not and has
not responded to these requests.Analysis and ConclusionsRespondent, in brief, offers as its only defense the Union'swaiver of its right to bargain over effects. Respondent argues 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.that the Union waited too long after notification by the Com-pany that it no longer employed unit employees and no
longer was engaged in mining operations before it requested
effects bargaining.Respondent, in its brief, did not contest the relevancy ofthe information sought or the Union's right to engage in ef-
fects bargaining. Nor did it pursue the argument that the
Board has no jurisdiction because the Company had no unit
employees on the payroll.Nevertheless, I find based on the undisputed testimony ofthe only witness called, that the information requested is rel-
evant for all the reasons cited by Charles Donnelly. I further
find that the Union not only had a right but an obligation
to bargain over the effects of Chafin's cessation of coal min-
ing operations. Claiming on the record that the Board has no
jurisdiction because Respondent dismissed all its employees
is specious at best. I have already found that based on the
parties stipulations, the Board has jurisdiction over this mat-
ter. Moreover there was no assertion that Chafin does not
exist as a legal entity.Addressing the waiver issue, I find that Chafin informedthe Union by letter dated January 28, 1988, that it no longer
employed union members and was no longer in the coal min-
ing business. The earlier notification of termination of con-
tract on its expiration is in my opinion not informative or
specific enough to put the Union on notice of cessation of
business. From January 1988 on, the Company refused to
furnish information which would have aided the Union in
verifying the Company's assertions. I further find that ini-
tially, the Company misled the Union into believing that the
Company would negotiate, that it shared the Union's con-
cerns over laid-off employees, and there was no ``timeframe
problem.'' It is clear based on all the grievances filed and
the litigation which ensued that the Union had a legitimate
concern over the relationship of Chafin to its contractors and
that it could only be satisfied by reviewing the information
requested. Respondent's refusal to cooperate and to meet
with the Union delayed the whole process. Now, Respondent
asserts its delay and refusal to negotiate as a defense, which
I find without merit.The parties met on February 24, 1988, for the purpose ofnegotiating a successor contract. The Union filed charges on
March 25, 1988, seeking information about the status of
Chafin. It didn't obtain information to verify the Company's
assertions (that it ceased mining operations) until the latter
part of 1988. As early as February 2, 1989, the Union re-
quested negotiations but could not get a meeting with the
Company until April 27, 1989. However prior to this date the
Union on March 14, 1989, requested information which was
refused. Finally at the April 27, 1989 meeting the Union was
informed that ``something was in the wind'' which would
change the course of negotiations. All further queries were
rebuffed. On May 1, 1989, the information request was
made. After many requests were ignored, the Union filed the
instant charges. I find no 10(b) issue in this case based onthe record evidence.Finally it is undisputed that Respondent refused to engagein effects bargaining. Accordingly, I find that by refusing to
furnish the information requested and by refusing to engage
in effects bargaining with the Union, the Respondent has vio-
lated Section 8(a)(1) and (5) of the Act.CONCLUSIONSOF
LAW1. Respondent is engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. District 17, United Mine Workers of America is a labororganization within the meaning of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) and (5) of theAct by refusing to furnish information requested by the
Union and by refusing to engage in effects bargaining with
the Union.4. The following employees of Respondent constitute aunit appropriate for purposes of collective bargaining within
the meaning of Section 9(b) of the Act:All employees of Respondent engaged in the productionof coal, including removal of over burden coal waste,
preparation, processing, and cleaning of coal and trans-
portation of coal (except by waterway or rail not owned
by Respondent, (repair and maintenance work normally
performed at the mine site or at a central shop of Re-
spondent and maintenance of gob piles and mine roads,
and work of the type customarily related to all of the
above at the coal lands, coal producing and coal prepa-
ration facilities owned or operated by Respondent, ex-
cluding all coal inspectors, weigh bosses at mines
where men are paid by the ton, watchmen, clerks, engi-
neering and technical employees and all supervisors as
defined in the Act.5. The requested information is relevant and necessary forthe Union to engage in effects bargaining.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in the acts andconduct violative of Section 8(a)(1) and (5) of the Act, I
shall recommend that it be ordered to cease and desist there-
from. As a remedy, I shall recommend Respondent promptly
furnish information requested in Appendix A and to bargain
with the Union on request.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Chafin Coal Company, Huntington, WestVirginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to furnish information requested by the Unionin Appendix A.(b) Refusing to engage in effects bargaining with theUnion.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. 291CHAFIN COAL CO.2If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(a) Furnish the information requested by the Union in Ap-pendix A.(b) Post at its facilities in Huntington, West Virginia, cop-ies of the attached notice marked ``Appendix B.''2Copies ofthe notice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.